 



EXHIBIT 10.01

AGREEMENT AND RELEASE



1.   This Agreement and Release (“Agreement”) is given by Raj Singh to Virage
Logic Corporation (the “Company”), and its parents, subsidiaries, affiliated and
related companies, and their respective shareholders, officers, directors,
employees, agents, representatives, attorneys, predecessors, successors and
assigns (collectively referred to herein as the “Releases”).



2.   I understand and agree that my last day of employment will be February 24,
2005 (the “Termination Date”), and that my employment is terminating on that
date due to my voluntary resignation. In consideration the Company will provide
for:



  a.   On the Effective Date (as defined below), the Company will accelerate the
vesting of any stock options that I have received from the Company that have an
exercise price less than the closing sales price for the Company’s Common Stock
on the Effective Date (such closing sales price, the “Closing Price,” and such
accelerated options, the “Accelerated Options”), such that the unvested portion
of the Accelerated Options will be immediately vested and exercisable as of the
Termination Date. In the event that the Effective Date is not a trading day for
the Nasdaq National Market System, the Closing Price shall be the closing sales
price on the next trading day immediately following the Effective Date     b.  
To the extent provided by the federal COBRA law and by the Company’s current
group health insurance policies, I will be eligible to continue my group health
insurance benefits at my own expense after the Termination Date. Later, I may be
able to convert to an individual policy at my own expense, if I wish. If I
timely elect continued coverage under COBRA, as part of this Agreement, the
Company will pay the premiums necessary to continue my current health care
coverage for up to 18 months; provided, however, that this payment obligation
will cease if I become eligible for comparable benefits under another employer’s
medical benefit plan.

     The Company’s commitments in this paragraph are collectively referred to as
the “Separation Package.”



3.   I understand and agree that the Separation Package provided to me is in
excess of any earned wages, accrued PTO hours, commissions, bonuses, or any
other amounts due and owing to me by the Company and is good and valuable
consideration in excess of and in addition to what I am already entitled to
receive from the Company. I acknowledge that, except with regard to any Booking
and Shipping Sales commissions that have accrued or may accrue and be payable to
me pursuant to the leave of absence provisions of the FY 2005 Virage Logic Sales
Compensation Plan for the period beginning February 3, 2005 and ending March 5,
2005 (such commissions, if any, the “Leave Commissions”), I am entitled to
receive no additional compensation, wages, stock, options, commissions, money,
benefits, or bonuses other than those described herein, and that all earned
wages and accrued but unused PTO will be paid to me no later than my last day of
employment.   4.   In exchange for the above, and in consideration of the
Separation Package, I hereby release, acquit, and forever discharge Releases
from any and all claims, liabilities, release, acquit, and forever discharge
Releases from any and all claims, liabilities,

 



--------------------------------------------------------------------------------



 



Raj Singh
Agreement and Release



      demands, causes of action, costs, expenses, attorneys fees, damages, and
obligations of every kind and nature, whether statutory or other, of any
jurisdiction, foreign or domestic, whether known or unknown, suspected or
unsuspected, disclosed or undisclosed, arising out of or in any way related to
agreements, acts or conduct occurring at any time prior to the date I sign this
Agreement. I understand that this release includes, but is not limited to, all
claims and demands directly or indirectly arising out of or in any way connected
with my employment with the Company or the termination of that employment, and
claims and demands related to salary, bonuses, commissions (except with regard
to the Leave Commissions), severance, stock, stock options, PTO, fringe benefits
or expense reimbursements, wrongful discharge, breach of contract, breach of the
implied covenant of good faith and fair dealing, fraud, defamation, intentional
or negligent infliction of emotional distress, invasion of privacy, and false
imprisonment. I also understand that I am releasing any and all rights and
claims arising from any federal, state or local laws or statutes, including but
not limited to any claim for discrimination, harassment or retaliation based on
sex, age, race, religion, national origin, disability or on any other basis
under the California Fair Employment and Housing Act, Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of
1967, as amended (“ADEA”), the Americans With Disabilities Act, the Employee
Retirement Income Security Act, the Family Medical Leave Act, the Fair Labor
Standards Act, the California Labor Code, the California Family Rights Act, the
Equal Pay Act, the Occupational Safety and Health Act, and the California
Occupational Safety and Health Act.



5.   I specifically understand that the federal Age Discrimination in Employment
Act prohibits employment discrimination based on age, and that I have the right
to file a claim of age discrimination with the Equal Employment Opportunity
Commission. This understanding notwithstanding, I hereby specifically release
Releasees from any claims of employment discrimination based on age arising up
to and including the date of the execution of this Agreement. I further
acknowledge that the consideration given for the waiver and release provided in
this Agreement is in addition to anything of value to which I am already
entitled. I also acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the waiver and release does not apply
to any rights or claims that may arise after the date I sign this Agreement;
(b) that the Act requires that I be advised to consult with an attorney prior to
executing this Agreement; (c) that I have twenty-one (21) days to consider this
Agreement, which includes any proposed revisions or modifications to it;
(d) that I have seven (7) days following the execution of this Agreement to
revoke it; and (e) that this Agreement shall not be effective until the
Effective Date. I acknowledge that I have been provided with the opportunity to
consult with counsel.



6.   I understand and agree that if I choose not to use the full twenty-one
(21) days the

2



--------------------------------------------------------------------------------



 



Raj Singh
Agreement and Release



      Company has provided to consider and review this Agreement, that I do so
knowingly and voluntarily, and I waive any claim that I was not given the entire
twenty-one (21) days or did not use the entire period of time to consider this
Agreement or consult with an attorney.



7.   I will immediately withdraw any pending claims, complaints, or
administrative charges I have made against Releasees and will authorize any
administrative agency to dismiss those charges. I will not file or assist in the
filing of any administrative charges, complaints, or claims against Releasees.
In the event any charge is filed and/or is not withdrawn, I agree that I will be
entitled to no monetary compensation as a result of the outcome of any such
charge or related lawsuit.



8.   I understand that this release fully and finally extinguishes and
discharges all claims whether known to me or not as provided by California Civil
Code section 1542. This statute provides that unless I specifically agree to
release claims I do not know about, they are not released by a general release.
(“A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”) By
this agreement, I agree to waive that right and affirm my intention to release
not only claims known to me, but also those unknown to me which arose or may
arise out of any matter described in paragraph 5 above, including but not
limited to my employment or its termination, and I hereby do release all such
known and unknown claims.



9.   I agree to make a same day exercise and sale on Nasdaq National Market
System trading day immediately following the Effective Date of all the Virage
Logic Corp common shares available upon exercise of all stock options currently
vested or the Accelerated Options. The proceeds of this exercise and sale, after
all statutorily required withholding, will be retained by the Company and
applied toward the repayment of the outstanding aggregate principal and accrued
and unpaid interest owing under the Promissory Note dated March 12, 2002 issued
by me to the Company in the initial principal amount of $200,000, as may have
been amended from time to time (the “Note”). I agree that as of February 24,
2005, the outstanding aggregate principal value and accrued and unpaid interest
owing on the Note is $237,710.35. I agree that interest shall continue to accrue
and I shall remain liable as to any unpaid portion of the Note pursuant to the
terms and conditions of the Note.



10.   I agree to return, on or before the Termination Date, all Company
property, including but not limited to company credit or charge cards, pagers,
personal computers and related equipment, identification badges, and keys.

3



--------------------------------------------------------------------------------



 



Raj Singh
Agreement and Release



11.   I hereby acknowledge and agree to abide by my continuing obligations under
my Employee Invention and Confidential Information Agreement, a copy of which is
attached hereto as Exhibit A.



12.   I understand and agree to keep this Agreement confidential and not to
disclose it to anyone except, if I choose, to an attorney or tax advisor to
advise me about it.



13.   The Company and I agree that this Agreement does not constitute an
admission of wrongdoing or liability on the part of the Company or Releasees.



14.   In the event that any provision hereof becomes or is declared to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect and the offending provision shall be modified only to the extent
necessary to render it enforceable.



15.   This Agreement and the Confidential Information and Invention Assignment
Agreement contain the entire agreement between the parties with respect to the
matters referenced herein. Any modification must be in writing and signed by an
Officer of the Company and me.



16.   This Agreement shall not become enforceable or effective until seven
(7) calendar days following my execution of the Agreement (the “Effective
Date”). If I choose to revoke this Agreement, I must ensure the revocation is
delivered to the attention of Richard Butts, Vice President, Human Resources, at
Virage Logic Corporation, 47100 Bayside Parkway, Fremont, CA 94538, no later
than midnight on the seventh day following execution. If I do revoke this
Agreement, I understand and agree that I am not entitled to receive the
Separation Package set forth above.

[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



Raj Singh
Agreement and Release



      I declare that I have read and understood this Agreement and realize that
it deals with my legal rights. I understand that I may consult with an attorney.
I have been given adequate opportunity to review this Agreement. I acknowledge
that I am signing this Agreement knowingly, willingly and voluntarily in
exchange for the Separation Package described herein.

/s/  Raj Singh

--------------------------------------------------------------------------------

Raj Singh



    Date:  February 24, 2005

--------------------------------------------------------------------------------

5



--------------------------------------------------------------------------------



 



Raj Singh
Agreement and Release

EXHIBIT A

EMPLOYEE INVENTION AND CONFIDENTIAL INFORMATION AGREEMENT

6